JORGE MATURANO-MARIN,
     Movant                             CRIMINAL ACTION FILE NO.
                                        l:15-CR-165-1-ODE-LTW
v.
                                        CIVIL ACTION FILE NO.
UNITED STATES OF AMERICA,               l:19-CV-714-ODE-LTW
     Respondent
                                ORDER
     This criminal case is before the Court on the Final Report
and Recommendation of United States Magistrate Judge Linda T.
Walker filed June 28, 2019 ("R&R")       [Doc. 169].   No objections
have been filed.
     After a thorough analysis, Judge Walker recommends that
Movant's § 2255 motion be denied and that a certificate of
appealability be denied.       Specifically, the Magistrate Judge
found that Movant's role in the offense was not "minor," and his
counsel's failure to argue for a mitigating role adjustment was
reasonable.
     The Court having read and considered the R&R and noting the
absence of any objections, it is hereby ADOPTED as the opinion
and order of the Court.     For the reasons set forth in the R&R,
Movant's § 2255 motion [Doc. 164] is DENIED and a Certificate of
Appealability is DENIED.
     SO ORDERED, this     _3   day of December, 2019.



                           ORINDA D. EVANS   --=-----=
                           UNITED STATES DISTRICT JUDGE
